Citation Nr: 1510833	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  10-34 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a thoracolumbar spine disability.

5.  Entitlement to service connection for a cervical spine disability.

6.  Entitlement to service connection for a right hip disability.

7.  Entitlement to service connection for allergic rhinitis.  

8.  Entitlement to service connection for a gastrointestinal disability, characterized as gastroesophageal reflux disease (GERD).

9.  Entitlement to an initial disability rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD), to include the matter of entitlement to a total disability rating based upon individual unemployability (TDIU) due to this disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 2001 to November 2004. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2005 rating decision (issued in May 2005) in which the RO, granted an initial 70 percent disability rating for PTSD, but denied service connection for right and left shoulder disabilities, hypertension, thoracolumbar and cervical spine disabilities, a right hip disability, allergic rhinitis, and GERD.  In June and September 2009, the Veteran filed notices of disagreement (NOD) with the denial of service connection for the aforementioned disabilities, as well as entitlement to a higher rating for service-connected PTSD.  A statement of the case (SOC) was issued in August 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.

In February 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

The motion of the Veteran's representative  to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2014), has been granted.  

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The Board's disposition of the claims for service connection for a right and left shoulder disabilities  and for hypertension is set forth below.  The remaining service connection claims and the higher rating claim for PTSD-expanded to include the matter of the Veteran's entitlement to an increased rating due to that disability-are  addressed in the Remand following the Order; these matters are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

In February 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran indicating that he wished to withdraw from appeal the claims for service connection for  right and left shoulder disabilities and for hypertension.   

CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the claims for service connection for a right and left shoulder disabilities and for hypertension are  met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

As noted, in an April 2009 rating decision, the RO, inter alia, denied service connection for right and left shoulder disabilities and for hypertension.  The Veteran perfected an appeal with respect to those issues by filing a timely NOD in June 2009 and substantive appeal in August 2010. 

During the February 2015 Board hearing, the Veteran submitted a written statement wherein he indicated that he wished to withdraw from appeal his claims for service connection for a right and left shoulder disabilities and for hypertension.  

As the Veteran has submitted written withdrawal of the substantive appeal with respect to these claims, the Board finds that there remain no allegations of error of fact or law for appellate consideration with regard to the  claims.  Accordingly, the Board does not have jurisdiction to review the appeal as to these matters, and they must be dismissed.



ORDER

The appeal as to the claim for service connection for a right shoulder disability is dismissed.

The appeal as to the claim for service connection for a left shoulder disability is dismissed.

The appeal as to the claim for service connection for hypertension is dismissed.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims remaining on appeal is warranted.  

The Veteran has asserted that service connection is warranted for thoracolumbar spine disability, cervical spine disability, right hip disability, allergic rhinitis, and GERD, as these disabilities were incurred during his military service, including his combat service in Iraq.  

The Veteran testified that he injured his lumbar and cervical spine, as well as his right hip, while working out during service and that he received treatment for his injuries during service.  His service treatment records (STRs) corroborate his report, as they show he complained of and received treatment for pain in his upper and lower back on several occasions from 2002 to 2004.  The STRs show he reported that his initial back pain was incurred after a heavy lifting workout and was variously diagnosed with a muscle strain and tear.  His STRs also show that he complained of right hip pain in July 2002, which he reported began after a weight lifting workout.  The Veteran testified that his entire body hurt after he was involved in an IED explosion during service, which may have also caused his current musculoskeletal disabilities.  He further testified that he has continued to experience pain, stiffness, and limitation of motion in his lower and upper back, and his right hip since service.  

The Veteran testified that he was treated for allergies and difficulty breathing during service and was given medication to clear his nasal airways.  He testified that his symptoms began while serving in Germany and have continued to the present time.  He testified that he believes his allergic rhinitis is related to service, as he was exposed to bomb sites and blasts, IEDs, and other artillery and did not have any allergy problems before he entered service.  His STRs show that he was treated for upper respiratory infections in October 2001 and January 2003, and he reported having hay fever in January 2003.   

The Veteran testified that he has had diarrhea since he came back from Iraq and that he also currently experiences symptoms of a burning sensation in his stomach and blockage in his esophagus area, which makes him vomit.  He testified that he has been tested for GERD and, while physicians could not find anything, he has been self-medicating, as his symptoms began in service and have been persistent since that time.  His STRs show that he was treated for nausea, vomiting, and diarrhea in March 2003, which was diagnosed as gastroenteritis.  While the post-service treatment records do not document a  diagnosis of GERD or any other gastrointestinal disability, the Veteran has consistently reported having chronic diarrhea, with lower abdominal pain, since returning from Iraq.  See VA treatment records dated August, October, and November 2008.  

Given the noted evidence of in-service treatment, as well as the competent lay evidence of continued, related symptoms since service, the Board determines  that medical examination and opinions are needed to render fully informed decisions as to the service connection claims on appeal.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board also finds that further development is warranted with respect to the higher rating claim on appeal.

Review of Virtual VA reveals VA treatment records dated from December 2008 to February 2015, which were not been considered by the AOJ in the most recent supplemental statement of the case (SSOC) that was issued in January 2015.  Indeed, these particular records were not associated with the claims file until February 2015.  Because these records, to specifically include a February 2015 VA treatment record, contain information and evidence relevant to the Veteran's service-connected PTSD, a remand is necessary for the AOJ to adjudicate the claim on appeal in light of the additional evidence, and, if not fully favorable to the Veteran, for issuance of an SSOC reflecting such consideration.  See 38 C.F.R. § 20.1304 (2014). 

Prior to such consideration, additional development of the higher rating claim is also warranted.    

Review of the record reveals the Veteran was last afforded a VA PTSD examination in February 2009.  The Veteran was scheduled for another VA PTSD examination in February 2014, but he did not report to the examination.  Nevertheless, during the February 2015 Board hearing, he testified that he was willing and able to report to a new examination, if needed.  

The Veteran is seeking a TDIU based upon his PTSD disability, as he testified that his disability impairs his ability to work with others and respond to authority.  This is a component of the claim for higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). Based on the Veteran's testimony and the lack of a comprehensive mental status examination since 2009, the Board finds an updated VA examination is needed to evaluate the severity of the Veteran's PTSD.  See 38 C.F.R. § 5103A (West 2012); 38 C.F.R. § 3.159 (2014).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  

The examiner's findings should include comment as to the functional effects of his disability on the mental acts required for substantially gainful employment.  The Board acknowledges that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical question, but rather a determination that must be made by an adjudicator. See 38 C.F.R. § 4.16(a) ; Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2014). However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity (38 C.F.R. § 4.10 ; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), further medical findings as to the functional effects of the Veteran's PTSD would be helpful in resolving the matter of the impact of the Veteran's entitlement to a TDIU due to PTSD.

The Veteran is hereby advised that, failure to report to any scheduled examination(s), without good cause, may result in denial of the claims remaining on appeal.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging to obtain additional medical information in connection with these claims, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file, to include any VA treatment records dated since February 2015.

The AOJ should also  give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal.  See 38 U.S.C.A. § 5103(b)(1) (West 2012); but see also 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

In in letter, the AOJ should specifically request that the Veteran submit a completed authorization and consent form to allow VA to obtain private treatment records from Group Health.  In this regard, while the Veteran has previously submitted a completed authorization for such records, including most recently in February 2014, Group Health provided VA with a specific authorization form to obtain its records, which was subsequently forwarded to the Veteran in May 2014.  While the Veteran has not submitted the specific authorization form required by Group Health, the Board notes the Veteran is homeless and may not have received the May 2014 letter from VA.  However, because the Veteran testified that he receives treatment from Group Health for his allergic rhinitis symptoms, the Board finds that, on remand, the AOJ should give him another opportunity to provide him with the specific authorization form required by Group Health.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).  

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain any outstanding records of VA mental health and physical evaluation and/or treatment of the Veteran since February 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  

Specifically request that the Veteran provide, or provide  appropriate authorization to obtain, all outstanding, pertinent records.  Again furnish to the Veteran with the specific authorization form required to obtain records from Group Health and request that he submit a, signed completed form.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, obtain all identified evidence, following the procedures set forth in 38 C.F.R. § 3.159 (2014).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After records and/or responses received have been associated with the claims file, arrange for the Veteran to undergo VA examination by one or more appropriate physician(s).

The entire electronic record, to include a complete copy of this REMAND, must be made available to each individual designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions..  All necessary tests and studies) should be accomplished (with all findings made available to the examiner  prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly indicate whether the Veteran currently has, or at any  point pertinent to this appeal has had, thoracolumbar spine disability, cervical spine disability, right hip disability, allergic rhinitis and/or gastrointestinal disability; and identify all such diagnoses..

Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., is a 50 percent or greater probability) that the disabilities are related to service, to include treatment for each disability, , as noted above. 

In rendering the requested opinions, the physician should specifically consider and discuss all pertinent medical and lay evidence of record, to include the service treatment records, VA treatment records, and all other post-service treatment records, as well as the Veteran's contentions, noting that the Veteran is competent to report the nature, severity, and frequency of his symptoms since service.

Complete, clearly-stated  rationale for the conclusions reached must be provided.

5.  After records and/or responses received have been associated with the claims file, arrange for the Veteran to undergo a VA mental disorders examination by a VA psychiatrist or psychologist (or a psychiatrist or psychologist contracted by VA). 

The entire electronic record, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions..  All necessary tests and studies (to include psychological testing, if warranted) should be accomplished (with all findings made available to the psychiatrist or psychologist prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of all symptoms associated with the Veteran's PTSD.  The examiner should also render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's PTSD, and an explanation of what the score means.

Based on current examination findings, and full consideration of all pertinent medical and lay evidence, the examiner should describe the functional effects of the Veteran's service-connected PTSD on his activities of daily living, to include employment.  In particular, the physician should provide comment as to functional effects on the Veteran's ability to perform the mental acts required for gainful employment.

The examiner should also indicate whether the record reflects any change(s) in the severity of the Veteran's PTSD at any point since the July 3, 2009 effective date of the award of service connection; and, if so, the approximate date(s) of any such change(s), and the extent of the severity of the disability at each stage. 

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal in light of all pertinent evidence (to include all that added to the record since the July 2005supplemental SOC (SSOC)) and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §




§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal had been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


